IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,817-01


STATE OF TEXAS ex rel. HON. JAIME ESPARZA, District Attorney, 
34th Judicial District, Relator

v.


THE HONORABLE SAM MEDRANO, Judge, 409th District Court, Respondent






ON MOTION FOR LEAVE TO FILE APPLICATION FOR WRIT OF
MANDAMUS FROM CAUSE NO. 76187-41-1
IN THE 409TH JUDICIAL DISTRICT COURT
EL PASO COUNTY


Per Curiam. 

O R D E R


	We have before us a motion for leave to file an application for writ of mandamus, an
application for writ of mandamus, and a motion for an emergency stay of the trial court
proceedings.
	Before deciding whether to grant relator leave to file its petition, we believe the
respondent, the Honorable Sam Medrano, Judge of the 409th Judicial District Court, and the
real party in interest, Daniel Villegas, should have the opportunity to respond.  In addition
to any other matter they deem relevant to the issue before this Court, we are specifically
interested in their responses to the following questions:
	(1)  Was an order designating issues issued in the underlying habeas action?  If so,
when, and what issues were designated?

	(2)  By what authority did the trial court order the production of the recordings of the
complained-of telephone conversations?

	Within 30 days of the date of this order, Judge Medrano, or his representative, and a
representative of the real party in interest, may file their respective responses in this Court. 
The District Clerk is also ordered to supplement the record with a copy of the habeas
application filed in the underlying action.  The underlying habeas proceedings currently
pending in the trial court are stayed pending further order of this Court.
	IT IS SO ORDERED THIS THE 29th DAY OF NOVEMBER, 2011.

Do Not Publish